Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01083-CR
____________
 
FRANK
BISHARA BERREVETTE, Appellant
 
V.
 
THE
STATE OF TEXAS, Appellee
 

 
On
Appeal from the 262nd District Court
Harris
County, Texas
Trial
Court Cause No. 899,170
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant received deferred adjudication
probation on January 14, 2002.  On May
22, 2002, appellant was adjudicated guilty of the offense of burglary of a
habitation and sentenced to five years= confinement in the Texas Department
of Criminal Justice--Institutional Division. 
No motion for new trial was filed. 
Appellant=s notice of appeal was not filed until September 26, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed. 
 
PER CURIAM
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).